Citation Nr: 0738836	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an ankle 
disability, characterized as swollen ankles.

2.  Entitlement to service connection for rheumatic heart 
disease.  

REPRESENTATION


Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for rheumatic disease and a bilateral ankle 
disability.  

The veteran testified at an RO hearing in April 2006.  He 
also testified before the undersigned Veterans Law Judge at a 
travel Board hearing in September 2007.  

Although the veteran perfected his appeal for the issue of 
entitlement to service connection for rheumatic heart 
disease, he withdrew his appeal as it related to this issue, 
at the April 2006 RO hearing.  

Pursuant to 38 C.F.R. § 20.900(c) (2007), the Board granted a 
motion for the advancement on the docket in this case due to 
the appellant's advanced age.


FINDINGS OF FACT

1.  A chronic ankle disability was not present in service; 
did not manifest until many years following separation from 
active duty; and has not been related to military service by 
way of competent medical evidence.

2.  At an RO hearing held in April 2006, prior to the 
promulgation of a decision in the appeal, the appellant 
requested to withdraw his appeal of the May 2004 rating 
decision that denied his claim for VA compensation for 
rheumatic heart disease.


CONCLUSIONS OF LAW

1.  A chronic ankle disability, characterized as swollen 
ankles, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2004 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken and all available evidence 
has been obtained in this case.  The veteran identified VA 
and private treatment records which the RO obtained.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  In a June 2006 
written statement, the veteran indicated that he was 
unsuccessful in his attempts to obtain medical records from 
his two former employers, which reportedly contain 
information relevant to his claimed ankle disability.  He 
noted that both employers had "purged" all ex-employee 
files after 10 years.  Thus, it is clear that further 
attempts by VA to obtain these records would be futile.  

While the veteran has not been afforded a VA examination 
addressing his claim for service connection for an ankle 
disability, the Board concludes that such an examination is 
not warranted because the record does not contain evidence of 
a chronic bilateral ankle disability during service and does 
not reflect competent evidence showing a nexus between 
military service and the disability at issue.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  Therefore, 
the Board is satisfied that VA has assisted the veteran in 
the development of his claim in accordance with applicable 
laws and regulations.  Accordingly, the Board will address 
the merits of this claim.


Analysis

Ankle disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that he is entitled to service 
connection for a bilateral ankle disability, claimed as 
swollen ankles.  The Board has considered his contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

Initially, the Board notes that a disability claimed as 
swollen ankles, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  However, after a careful review of the cumulative 
evidence, the Board observes that the evidentiary record 
contains clinical findings of decreased sensation and 
peripheral neuropathy in the lower extremities including the 
feet and extending into the ankles.

Notwithstanding this finding, still only the first Hickson 
element, (1) the existence of a current bilateral ankle 
disability, has been satisfied.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Post-service VA and private treatment 
records reflect the veteran's complaints of intermittent 
ankle swelling and numbness of the feet, with related 
clinical findings of decreased sensation and peripheral 
neuropathy beginning in February 2004.  However, the Board 
observes that the other two elements necessary to establish a 
service connection claim, (2) the existence of the disease or 
injury in service, and (3) a relationship or nexus between 
the current disability and any injury or disease during 
service- are not shown.

In this regard, there is no evidence of a diagnosed bilateral 
ankle disability (chronic or otherwise) or injury during 
military service.  Service medical records reveal that the 
veteran received a medical discharge from service in October 
1943, due to a diagnosis of valvular heart disease, aortic 
stenosis.  The only service record pertinent to the issue on 
appeal is an August 1943 clinical record wherein the veteran 
complained of fatigue and shortness of breath after exertion, 
and also indicated that he had noticed swelling in his 
ankles, with very little pain and no redness, in the week 
prior.  The service medical records are otherwise negative 
for any specific injury to the ankles, or diagnosed 
abnormality of the ankles or pathology of the feet.  

The Board points out that veteran is incorrect in his 
assertion that his medical discharge from service in October 
1943 was due to a bilateral ankle disorder- as opposed to the 
diagnosis of valvular heart disease, aortic stenosis.  The 
cited September 1946 Report of Medical Survey specifically 
shows that the diagnosis of valvular heart disease, aortic 
stenosis was the reason for discharge.  Moreover it is this 
disorder, not the report of "swelling of the feet and legs" 
which had been noted to have only occurred the week prior, 
which was regarded as having been in existence prior to 
enlistment and aggravated by service.

Next, while the post-service medical evidence reflects the 
veteran's intermittent complaints of bilateral ankle swelling 
and numbness and findings of peripheral neuropathy in his 
lower extremities- there is no competent medical evidence 
which suggests an etiological relationship exists between the 
current peripheral neuropathy (described as ankle swelling 
and numbness) and military service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The veteran contends that the cumulative 
evidence is sufficient to establish such a nexus.  In 
particular, he cites to an April 2006 functional capacity 
evaluation report from ERMH.  However, the Board observes 
that the ERMH report merely reflects current symptoms of 
decreased sensation and bilateral ankle numbness and 
swelling; it does not establish that these symptoms are 
etiologically related to service.  Notably, in written 
correspondence dated in April 2006, F. A. M., M.D. indicated 
that the veteran sought a nexus opinion from him to relate 
his current symptom of numbness in both ankles to his 
military service.  F. A. M., M.D. arranged the functional 
capacity evaluation at ERMH and upon its completion, noted 
that the clinical evaluation (a copy of which is included in 
the claims file) showed decreased sensation anteriorly in 
both ankles, the right ankle greater than left ankle and 
decreased endurance and activity tolerance.  However, as to 
whether those symptoms identified on the associated records 
from ERMH were related to military service 60 years ago, he 
was unable to provide such an opinion because of the length 
of time that had intervened.  Thus, the veteran's reliance on 
the ERMH functional evaluation report is misplaced.

The Board observes that the record does not otherwise contain 
competent medical evidence or opinions to establish causation 
or etiology of the claimed ankle disability.  In an April 
2006 written opinion K. J. L., M.D. opined that it "sounded 
like" the veteran's history of peripheral neuropathy 
preceded the initial VA 2004 findings. The Board affords this 
opinion little weight.  Not only does K. J. L., M.D. fail to 
link the peripheral neuropathy to any aspect of military 
service almost 60 years prior; but the Board notes that 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by an incident in service, is insufficient to 
establish service connection.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).  In addition, there is no indication 
that K. J. L., M.D. relied on anything other than the 
veteran's subjective medical history (such as the actual 
claims file) in reaching his conclusion.  The Board notes 
that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Another opinion proffered by D. (identified by the veteran as 
an office manager) written on a sticky note and attached to a 
March 2001 x-ray report from D. S., M.D., is not competent.  
D. essentially opined that the x-ray evidence of mild 
anterior compression of a mid-thoracic vertebra, age 
indeterminate could be the cause of the numbness in the 
veteran's feet.  The Board finds no indication that D. has 
any specialized medical knowledge or training that would make 
her capable to render an opinion as to medical diagnosis, 
causation, or aggravation of any medical disorder and thus 
her opinion is not competent and is accorded no probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For similar reasons, the veteran and his wife 
are not considered to be competent to establish the etiology 
of the claimed bilateral ankle disability, although they are 
competent to give testimony about having observed the 
veteran's symptoms for a certain length of time.

Moreover, the Board notes that continuity of symptomatology 
has not been shown.  The veteran separated from service in 
October 1943 and the first clinical manifestations and/or 
treatment of an ankle disability (peripheral neuropathy) was 
not shown until 2004, which is than 60 years after service.  
These manifestations are too remote in time from service to 
relate to service absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service). 

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a bilateral 
ankle disability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rheumatic heart disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn, before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative on the record at a hearing.  38 
C.F.R. § 20.204.  At an RO hearing held in April 2006, the 
appellant expressed the intent to withdraw his appeal of the 
May 2004 rating decision that denied his claim for service 
connection for rheumatic heart disease.  The RO sent the 
veteran written notification dated in July 2006 that 
acknowledged withdrawal of that claim.  Therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is therefore 
dismissed.  
ORDER

Service connection for a bilateral ankle disability, 
characterized as swollen ankles, is denied.

The appeal for entitlement to service connection for 
rheumatic heart disease is dismissed.



____________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


